Title: To John Adams from François Adriaan Van der Kemp, 19 June 1790
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston 19 Jun. 1790

Your Excellencÿ’s favour of March 27. I received the 17 apr.—and was it not for a particularity attending this Letter, I would not so soon have troubled you with these.  You Superscrbed the Cover with your name, joining to it, Free—this word together with your name was erased, and in their place put none free—Is this a consequence of the new regulations of the Post-office?
With regard to France, mÿ ideas of this People are perhaps, less favourable than those of Others, and this maÿ afford a Sufficient reason, that I entertained some doubts and Suspicions with regard of the consistency of their new model’d government as wel, as in respect of the Blessings, which the people at large Should enjoÿ bÿ this change of measures—Love of mankind and Liberty make me wish, that Liberty maÿ prevail in everÿ part, althoug I fear that She is more and more declining in Europe.  The French people are the last, to enjoÿ it; verÿ few of their general assemblÿ would be willing to coöperate to this view, and the Bulk of the nation would, after the first delirium is passed, join the first Power, to restore their Royal Master in his ancient despotic the  Prærogatives.  Your own observation, that the defence &c must displease Violent Monarchians Aristocrates, and Demagogues, wil afford a reason, that it is not yet translated into French—and gives no great proof of the Sincerity of Some leading men together with their inferiors, to knew such a work and be Silent—But how Sir! can thÿ Silence Surprise us who See american Scriblers abuse a performance, who Should eternise their obscure names, if theÿ dared to make them public—
I recommended the defence to the Baron D’averhoult, en champagne, and be impatient for his answer, which I intend to communicate to your Excellencÿ, as Soon as I receive it.
I received, by order of the President, a Polite refusal upon mÿ petition for his intercession, as far he thought it convenient;
It wil be pleasing to me to receive an occasion to Shew Your Excellency.  which what perfect esteem and consideration / I am / Sir! / Your most obedient and / Obliged Servant
Fr Advd kemp
P.S. know your Sir, Who was at the bottom of that daring Intrigue, mentioned in your Post?  Can his name be Spelled with a double T?

